Citation Nr: 1520828	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  04-38 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral eye disorder claimed as the residuals of an eye injury. 


(The issues of entitlement to service connection for dental trauma and for oral ulcers (to include as being secondary to dental trauma); the issue pertaining to an effective date for the grant of service connection for tinnitus; and issues pertaining to service connection for residuals of hormone imbalance and special monthly compensation based on the loss, or loss of use, of one or more creative organs; and higher initial evaluations for residuals of a right thumb injury and sinusitis are discussed in a separate action issued concurrently by the Board.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The Veteran served on active duty from October 1980 to October 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  

In a November 2007 decision, the Board denied entitlement to service connection for a bilateral eye disorder claimed as the residuals of an eye injury.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court), which in March 2009, based upon a Joint Motion to Partially Vacate and Remand, vacated the Board's determination with respect to the eye claim and remanded the matter for further consideration.

The Veteran's eye claim was remanded by the Board for further development in December 2009, and again in March 2012.

In April 2009, the Veteran appointed the attorney listed on the cover page of this decision to handle his claim for service connection for a bilateral eye disorder.  

In an April 2015 letter, the Veteran's attorney noted that the March 2012 Board remand instructed that VA eye treatment records dated December 23, 2003, December 16, 2004, October 17, 2006, and November 22, 2006 be obtained.  The attorney then went on to state that there was no indication that the RO sought to obtain the specified VA records.  Contrary to the attorney's assertions, the December 23, 2003 and December 16, 2004 records have been obtained and are contained in the Veteran's Virtual VA file.  Furthermore, on June 15, 2012, the RO printed out a history of the Veteran's VA medical appointments and this list shows that the Veteran's reported VA eye appointments on October 17, 2006 and November 22, 2006 were not held, but had been cancelled. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the June 2012 VA medical examination and opinion regarding the Veteran's eyes are insufficient and that a new examination and opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In March 2012 the Board remanded the Veteran's eye claim instructing that a medical opinion be obtained regarding whether it is at least as likely as not that any found disabilities of the eyes, to include blurred vision, the residuals of corneal abrasion, floaters, and chronic eye irritation, began during active service and, if not, whether they are related to service.  The June 2012 VA examiner diagnosed the Veteran as having dry eye syndrome (DES) and posterior vitreous detachment.  He also noted that the Veteran had complaints of floaters and blurred vision.  The VA examiner did not provide any opinion regarding whether the Veteran's PVD or floaters developed during service or were otherwise related to service.  It is noteworthy that the service treatment records (STRs) reflect that in August 1982 the Veteran complained of seeing black spots in his eyes which could be an indication that the Veteran had floaters during service.  The June 2012 VA examiner's failure to provide an opinion regarding whether each of the current eye defects noted are related to service makes the June 2012 opinion inadequate.  Accordingly a new examination and new opinions should be obtained.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, the Veteran's claim must be remanded to obtain the necessary opinions.

The Veteran sent in a photocopy of an appointment card showing that he had a November 19, 2014 appointment with a private ophthalmologist, Dr. Cartwright.  A copy of the treatment record from this appointment, and copies of any other pertinent private treatment records that have not already been submitted to VA, should be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the necessary authorizations so that copies of his private medical records regarding treatment for his eyes, which have not already been submitted to VA, can be requested from all private clinicians, in particular from Dr. Cartwright.  All records obtained should be associated with the Veteran's claims file. 

If, after making reasonable efforts to obtain the records discussed above, VA is unable to secure the same, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond.

2.  When the above actions have been accomplished to the extent possible, provide the Veteran an appropriate medical examination of the eyes.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The Veteran must be given an opportunity to describe his current eye disabilities and the symptoms he has experienced ever since service.  

The examiner's attention is directed to the August 1982 STR in which the Veteran complained of seeing black spots in his eyes.  

The examiner is specifically requested to opine as to whether it is at least as likely as not (a 50 percent or better probability) that any found disabilities manifested by blurred vision (other than refractive error), PVD, floaters, cataracts, chronic eye irritation, and dry eye syndrome, began during active service and, if not, whether they are otherwise related to service.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.

3.  Then, after ensuring the examination report is adequate and undertaking any additional development action that is deemed warranted, readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




